\%1S"/¥
                                 ELECTRONIC RECORD




COA#       07-13-00186-CR                         OFFENSE:        29.02


           Eric Uriah Carrillo v. The State of
STYLE:     Texas                                  COUNTY:         Randall

COA DISPOSITION:       AFFIRMED                   TRIAL COURT:    181st District Court



DATE: 04/10/2014                    Publish: NO   TC CASE #:      23,880-B




                         IN THE COURT OF CRIMINAL APPEALS


         Eric Uriah Carrillo v. The State of
STYLE:   Texas                                         CCA#:
                                                                      l27S-/¥
         AtrELLAtjr\<;                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:

DATE:       /^{?ye?>vSt&C J-& JJl*/                    SIGNED:                           PC:

JUDGE:        fi* 6uas4*>—                             PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD